Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2016/0084869).

3.	Addressing claims 1 and 18, Yuan discloses a biological information measuring apparatus comprising: 
a housing configured to have a contact part, the contact part contacts with a body of a user (see [0112], Figs. 1, 2A, 4B and 5, in contact with skin/tissue 412);
a light emitter configured to emit light toward the body of the user (see [0112], Figs. 1, 2A, 3A-5, elements 310 and 408); 
a light receiver configured to receive reflected light reflected by the body of the user (see [0112], Figs. 1, 2A, 3A-5, elements 308 and 416);
a processor configured to process a signal from the light receiving part and determines biological information (see Fig. 1); 
a optically transparent member configured to be arranged to the contact part and transmitting the light from the light emitter and the reflected light, on which the light emitter and the light receiver are arranged (see Figs. 3A-5, elements 302 and 304; light guide 406 and structure 404);
a biological information detection sensor used for a biological information measuring apparatus that measures biological information of a user, comprising: an optically transparent member configured to have a first surface to be in contact with a body of the user, and a second surface as an opposite surface to the first surface (see Figs. 3A-5, elements 302 and 304; light guide 406 and structure 404);
a light emitter configured to be arranged on the second surface and to emit light along a first direction from the second surface toward the first surface (see [0112], Figs. 1, 2A, 3A-5, elements 310 and 408); 
a light receiver configured to be arranged on the second surface and receiving light traveling along a second direction from the first surface toward the second surface (see [0112], Figs. 1, 2A, 3A-5, elements 308 and 416); 
wherein the optically transparent member has a passage area through which at least the light emitted from the light emitter and the light entering 

4.	Addressing claims 2-17 and 19-20, Yuan discloses:
wherein the optically transparent member has: a first surface that contacts with the body of the user and a second surface on which the light emitting part and the light receiving part are arranged (see Figs. 3A-5; 302 is transparent member; 308 and 310 are emitting and receiving light part);
wherein the optically transparent member has a convex portion projecting in a first direction from the second surface toward the first surface, placed on the first surface, and overlapping with the light emitter in a plan view from the first direction (see Figs. 3A-5 and [0164-0165]; especially Figs. 4B-5); 
wherein the optically transparent member has a concave portion recessed in a second direction from the first surface toward the second surface, placed on the first surface, and overlapping with the light receiving part in a plan view from the second direction (see Figs. 3A-5 and [0164-0165]; Figs. 4B-5 disclose convex embodiment; but other embodiment could be concave lens as disclose by [0164-0165]);
an electrode pattern provided on the second surface and electrically connecting to the light emitter and the light receiver and a connector that electrically connects the electrode pattern and the processing unit (see Figs. 1, 3A-5 and [0175]; the PCB 312 has electrode pattern to supply power to light emitter and light receiver; Fig. 1 shows connector line from biometric sensors (light emitter and light receiver) to the processor); 
wherein the light emitter includes: a light emitting device that emits light; and a reflection member that covers the light emitting device and has a concave curved surface for reflecting the light entered from the light emitting device toward the body of the user (see [0156-0157] and Figs. 4A-5; light transmitting structure coated with reflection material that cover the light emitting device is the a reflection member; [0157] also discloses reflective structures); 
wherein the optically transparent member is a glass substrate or resin that transmits the light from the light emitter and the reflected light (see [0155]; glass layer);
wherein the optically transparent member has a shield area that shields light in a position except a passage area for the light emitted from the light emitter and the reflected light (see Figs. 3A-5, [156] and [0175]; layer 304 is added to layer 302 to shield so only light go to emitter and receiver 308 and 310; opaque 404 is added surrounding optically transparent light guide 406 to shield so only light go to emitter and receiver 408 and 416).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793